         Case 2:19-cv-01574-ER Document 48 Filed 09/10/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LITIGATION SUPPORT SERVICES, LLC                        CIVIL ACTION


              v.

ARKADIY L YAMPERT, et al.                               NO. 19-1574

                                         ORDER


              AND NOW, this 10th day of September, 2019, upon consideration ofrequest of

defendants, the settlement conference scheduled for Wednesday, September 11, 2019 at 10:00

a.m. is CANCELLED.



                                                 BY THE COURT:




                                                 T'Hok~
                                                 United States Magistrate Judge
